FILED
                               FOR PUBLICATION
                                                                             MAR 2 2017
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


ENRIQUE ANTHONY GODOY,                           No.    13-56024

              Petitioner-Appellant,              D.C. No.
                                                 2:10-cv-07927-R-AGR
 v.                                              Central District of California,
                                                 Los Angeles
MARION SPEARMAN,

              Respondent-Appellee.               ORDER


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.

      Judge Graber did not participate in the deliberations or vote in this case.